*903At the time of sentencing under indictment No. 5783/81, defendant requested an adjournment to allow him to see his mother. That request was denied and defendant then sought to withdraw his plea, making a conclusory assertion of innocence. In view of the complete allocution of defendant’s plea before the same Judge and the fact that defendant made no showing in support of his conclusory assertion, Criminal Term properly proceeded to impose sentence without making further inquiry.
Defendant’s remaining contention has not been preserved for appellate review (see, People v Pellegrino, 60 NY2d 636). Mollen, P. J., Mangano, Gibbons and Bracken, JJ., concur.